Citation Nr: 1749683	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-39 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2017 the Veteran testified via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A hearing loss disability did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.  

2.  Tinnitus did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability have not all been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not all been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examination as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system and may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).   

III.  Analysis

The Veteran reported in his October 2011 statement and during the May 2017 Board hearing that during military service he worked on the flight line.  He stated that although he was issued ear protection, he frequently removed the protective gear to hear others and at this time the aircraft engines were running to include the noise of the auxiliary power units.  He also explained excessive noise exposure related to the engines while they were running at "full throttle" while checking aircraft prior to take off.

During the Board hearing he testified that he first noticed hearing problems and the onset of ringing in his ears in service while on the flight line.  He explained that he has experienced hearing problems and a constant ringing in his ears since military service.  He further stated that he did not mention these symptoms at the time because he was more concerned about his back problems that developed during military service and also he did not want to be "labeled as a complainer" and felt as if it were part of the job.  He also stated that he was told the symptoms would eventually stop but that is not the case. 

In this case, the dispositive issue is whether there is a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Post-service treatment records includes the March 2012 VA Hearing Loss Disability Benefits Questionnaire (DBQ).  This report shows that the Veteran has a current bilateral hearing loss disability as defi38 C.F.R. § 3.385.  This case turns on whether such disability had onset during or was caused by his active service.  The examination report indicates that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The resulting examination report notes the Veteran reported that he could not recall the onset of symptoms and did not report that his hearing problems started during military service.  The examiner opined that bilateral hearing loss is at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner's rationale was the Veteran's in service audiologic test results including those dated in April 1964, August 1966, August 1967 and his March 1969 service separation exam showed the Veteran had normal hearing.  The examiner opined that the Veteran's hearing loss is less likely as not related to military service as this is consistent with the Veteran's reports that he is unaware of onset and lack of associating the cause or onset of hearing problems as during military service.  The examiner concluded this is also consistent with the service medical records showing normal hearing.

With respect to tinnitus, the examiner diagnosed tinnitus and opined that the Veteran has a diagnosis of clinical hearing loss, and the diagnosis of tinnitus is at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss as tinnitus is known to be a symptom associated with hearing loss and therefore concluded that tinnitus is less likely than not (less than 50 percent probability) caused by or a result of military noise exposure, which is consistent with the Veteran's reports that he is unaware as to the onset and also did not associate the cause or onset of hearing problems as during military service.  The Board notes this is also consistent with the service medical records, which are devoid of complaints of ear problems to include ringing.

Post-service private treatment records include a September 2013 private audiogram by Advanced ENT and Allergy.  There is no associated nexus opinion.

Given the above, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hearing loss and tinnitus disabilities are not due to incident during service and did not begin in service or manifest within a year of separation from active service.  Specifically, the March 2012 examination report regarding the etiology of the Veteran's bilateral hearing loss and tinnitus disabilities weighs against his claim.  The examiner reviewed the overall clinical data and concluded that the Veteran's hearing loss and tinnitus disabilities were not related to noise induced hearing loss from military service.  The examiner concluded that the Veteran had normal hearing in service and on service discharge as documented by the in service audiologic test results and the Veteran also reported the onset of hearing loss and tinnitus was unknown and on examination and interview and did not report the onset of symptoms to service.  The March 2012 VA examiners opinion is entitled to significant probative weight because the examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In assessing the Veteran's credibility regarding his symptoms of hearing loss and ringing in the ears, the Board looks to the consistency of his statements and clinical histories.  Here, the record shows the first evidence of diagnosis of bilateral hearing loss consistent with VA regulation and tinnitus was on examination in March 2012.  These diagnoses are nearly 40 years following service discharge.  

In this regard, the Board is not rejecting the Veteran's reports of continuous symptoms of hearing loss and ringing in the ears since service as not credible based on lack of corroborating medical evidence.  Rather, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  For instance, the separation report of medical history.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As such, the Board has considered the Veteran's assertions, but affords them only the most minimal of probative value.  The Board acknowledges the Veteran's contentions of when his symptoms arose.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether a specific incident in service nearly 40 years ago of ringing in ears and problems hearing leads to current disability, is not a simple question subject to non-expert opinion evidence.  The Board finds the medical evidence of record more probative than the Veteran's general lay statements.  

Furthermore, to the extent that the Veteran contends that his current bilateral hearing loss and tinnitus disabilities are related to service, in contrast, during the March 1969 separation Report of Medical History at service discharge, the Veteran did not report any hearing or ear problems.  No clinical abnormality was found upon examination.  As discussed above, the Veteran contends that the onset of hearing problems was in service.  

In this regard, if the Veteran had been experiencing recurrent symptoms of hearing problems and tinnitus during service, it would be reasonable to infer that he would have reported such symptoms during his reports of history, especially because he did report other medical problems on separation in March 1969, to include back pain and cramps in his legs.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  Thus, the fact that the Veteran did not report having any problems related to these conditions at service separation or for many years post-service separation, when he presently contends that he has experienced hearing problems and ringing in his ears since service weighs against any assertion that these symptoms began during service and continued after service.  

Notably, service treatment records during this period reflect that the Veteran sought treatment for other conditions; a fact that lessens the value of the explanation as to not seeking medical treatment for hearing loss and tinnitus symptoms.  Specifically, service treatment records reflect the Veteran reported to medical and sought treatment for other conditions to include back pain and abdomen pain.  Thus it is reasonable to infer that had he experienced consistent hearing loss and ringing of the ears he would have reported it.  Additionally, the Veteran received a normal clinical evaluation of the ears.  

The probative evidence of record indicates that the Veteran's bilateral hearing and tinnitus disabilities are not related to incident in service.  Particularly, the Veteran's earliest indication of hearing loss and tinnitus in was in 2012, which is approximately 40 years following separation from active service.  The Board notes that this lapse in time weighs against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).  

The Board finds the contemporaneous statements, from the March 1969 Report of Medical History at the time of service separation, indicating a lack of hearing loss and ear problems to be of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  Thus, the Veteran's reported history, when considered with the medical evidence of record, and in the context of the record, as a whole, is more probative than the Veteran's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.

Given the negative findings in service, the first clinical evidence of pertinent disability for bilateral hearing and tinnitus many years post service, the lack of competent, credible evidence of pertinent symptoms and no competent evidence linking current disability to service, a preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus disabilities on a presumptive or direct basis, and they are, therefore, denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


